DETAILED ACTION
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  Claim 13 recites “A system to develop …., the method comprising:...”.  Appropriate correction is required.

4.	Claim 21 is objected to because of the following informalities:  Claim 21 recites “The method of claim 6,...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2013/0138478) hereinafter Hyde in view of NARIN (US 2016/0012507).

In claim 1, Hyde discloses “A method to develop a search engine rank for object-source pairs within a corpus of published documents, the method comprising: 
semantically identifying, by an evaluation module, objects and sources contained within the corpus of published documents, wherein each source is a name of an organization and each object is a noun that is not the name of an organization ([0031] Ingest Engine 130 applies weighting to specific sources of association (e.g. mentions in a press release outweigh mentions in a PubMed document), normalizes to commonly mentioned entities (e.g. cancer is often mentioned with many things, but may only be truly associated with a subset), and adds a contextual basis (e.g. a given person may only be associated with a drug in a basic animal testing sense as opposed to a financing and fundraising sense), this process is utilized to automate the process of profile building for, e.g., a given drug or company in the Innovation Engine); 
tying, by the evaluation module, each instance of a first object throughout the corpus of published documents to a source value based on textual semantics surrounding each instance of the first object within the corpus of published documents ([0217] the Innovation Engine may include a data transformation step 251 involving drawing associations between data sources within the profiles (e.g. Molecule, Compound, Gene/Mechanism, Disease, Personnel, University/Commercial Entity, and Intellectual Property);
receiving, by a search engine, a search request for the first object ([0050] By performing the data transformation and association process discussed above, Ingest Engine 130 generates Publication A Associated Data 320, which includes Gene X Profile 321, Investigator A Profile 322, Disease Y Profile 323, Institution Z Profile 324, and Compound D Profile 325.  In some embodiments, ingest Engine 130 may be configured to query this data to assess the quality of association [0218] publication title and abstract are searched for the presence of the gene/disease/molecule/investigator/institution or its synonym(s))”.
Hyde does not appear to explicitly disclose however, NARIN discloses “returning, by the search engine, a plurality of search results of the first object with different source values, wherein a search rank for the first object with a given source value is based on a number of times the given source value is tied to the first object ([0032] The keyword data may further be associated with both broad and narrower categories of products.  For example, if the product is a particular model of brand name camera, the listing of keywords may be associated with that particular model of brand name camera, as well as the broad category of products including all cameras having the same brand name.  The strength of the actual or perceived relationship may be based on the number of times the relationship is reinforced by users 102 through repeated selection of the product based on the keyword)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hyde and NARIN, the suggestion/motivation for doing so would have been to provide an improved method for identifying keywords relevant to a web page by implementing a web page optimization engine for optimizing a web page.  The web page optimization engine includes a keyword mapping engine configured to generate a keyword map including a listing of keywords, where each keyword is associated with one or more web pages ([0005]).		
In claim 2, Hyde teaches
The method of claim 1, wherein the first object is a science tool and the given source value is an organization from which the science tool is purchasable ([0278] the Innovation Engine creates quantitative metrics for analyzing, predicting, and measuring trends, which may be used in fields including: life science tools, genetic tools and 
technologies, proteomic tools and technologies, medical devices, surgical 
devices and technologies, imaging tools and technologies, drug repositioning, 
generic pharmaceuticals, antibody production,… pharmaceutical and biological manufacturing, clinical trial design, intellectual property strategy, human resources, nutraceuticals research, healthcare policy, investment strategies (VC hedge angel), public securities trading instruments, education, and bioinformatics).  

In claim 3, Hyde teaches
The method of claim 1, wherein the search rank for the first object with the given source value is further based on a location of the first object with the given source value within the corpus of published documents ([0033] Gene/protein name in title; 
Gene/protein name in abstract; Disease in title; Disease in abstract; Molecule 
name in abstract; Molecule name in Title [0257] patent application are likely to link the compound to an inventor/researcher, commercial entity/institution, gene/mechanism, disease or all four profiles, thus instantly allowing the Innovation Engine to generate a Score (or rankable profile) for the compound within the database).  

In claim 4, Hyde teaches
The method of claim 3, wherein the search rank for the first object with the given source value is further based on: 
a publication date of particular documents within the corpus of published documents including instances of the first object with the given source value ([0033] Pubmed ID; Publication Date; Day; Month; Year; EPUB Date [0220] if a publication contains gene X, molecule Y, and the word "inhibit", "inhibition" and/or "inhibitor," that publication is recorded as a publication that my describe inhibition of gene X by molecule Y. Similarly, it may be recorded that molecule Y may be an inhibitor of gene X. Confidence in these types of associations may be built in the same way that other associations are built.  This information may be considered when ranking molecules).  

In claim 5, Hyde teaches
The method of claim 2, wherein the search rank for the first object with the given source value is further based on: 
experiment involvement of the first object with the given source value in 142813243.1-17-Attorney Docket No. 110634-8002.USO3 the corpus of published documents ([0238] A "perfect" score for a particular indication and phase of 
development is achieved when all relevant scientific experiments have been conducted and published in peer-reviewed scientific journals).  

In claim 6, Hyde teaches
The method of claim 1, further comprising: 
displaying the plurality of search results organized by the search rank ([0244] a search and view provided by the Innovation Engine.  Here, the user has selected PubMed as the data source 601, Multiple Sclerosis as the Disease 602, and Alpha4-Beta1 Integrin as the Target 603.  Based on these search criteria, the Innovation Engine displays a graphical illustration 604 of the associated data).  

In claim 7, NARIN teaches
The method of claim 6, wherein said displaying the plurality of search results includes associated links for each of the plurality of search results, wherein the associated link for each of a respective search result of the plurality of search results directs users to a website of a respective source value ([0025] Web page 200 may be configured to allow a user 102 to select one or more of the hyperlinks in the search results listing to display a web page 110 associated with the particular search result that was selected).  

In claim 8, NARIN teaches
The method of claim 7, further comprising: 
updating the search rank for the first object with the given source value based on the frequency users click on the associated link of the given source value ([0036] The relevance score may be proportional to the number of users that have searched for the keyword and then taken a subsequent action, such a clicking a web page, making a purchase, etc., for the particular product).  

In claim 9, Hyde teaches
The method of claim 6, further comprising: 
displaying, on the user display, a rating value for each of the search results, the rating value is a non-exclusive, numeric value with a positive correlation to search rank ([0051] at 253, Scoring Engine 110 may be configured to specifically identify and predict scientific trends by assigning a "Score" to, for example, each molecule, key opinion leader, commercial entity, and/or disease pathway.  In some embodiments, the Score may be a numerical value representing the likelihood that the market will favor assets associated with an entity).  

In claim 10, Hyde teaches
The method of claim 6, further comprising: 
displaying, on the user display, a visual representations of how a given search result measures on a number of criteria used to determine search rank, the number of criteria including: 
a time related factor ([0248] visualization of the Score over time may be displayed to the user using a temporal line graph that shows annotations of events that impact the Score); 
an independently assigned peer ranking ([0194] Overall publication rank of gene); and 
a citation frequency factor ([0195] Frequency and prominence of scientific review articles as measured by impact factor and citation index).  

In claim 11, NARIN teaches
The method of claim 6, further comprising: 
wherein said displaying the plurality of search results includes associated links for each of the plurality of search results, wherein the associated link for each of a respective search result of the plurality of search results directs users to a published document including an instance of the first object with the given 142813243.1-1 8-Attorney Docket No. 110634-8002.USO3 source value of the plurality of published documents ([0024] search engine 118 has executed a search for the search term "bicycles" in field 205 and has provided a set of listing of search results consisting of hyperlinks 210 to content-based web pages regarding, for example, products associated with the search term "bicycles." In this embodiment, hyperlinks 210 may represent web pages 110 providing detailed information about various individual products for sale.  A subset of the resulting hyperlinks 210 are displayed along with a button 215 to allow the next set of search results to be accessed).  

In claim 12, Hyde teaches
The method of claim 2, wherein said semantically identifying includes using a natural language processor to populate a number of properties for the first object, properties include any of: 
Source ([0027] National Library of Medicine PubMed, United States Patent and Trademark Office (USPTO), National Institutes of Health (NIH), Clinical Trails, Swiss Gene Prot database, Online Mendelian Inheritance in Man (OMIM)); 
Conditions ([0246] the user interface may be configured to allow the user to visualize the overall trend, and associated events that have impacted the Score for each mechanism of action); 
catalog number ([0033] Pubmed ID); 
dilution ([0278] life science tools, genetic tools and technologies, proteomic tools and technologies, medical devices, surgical devices and technologies); 
location ([0033] Molecule name in abstract; Molecule name in Title); 
temperature ([0278] life science tools, genetic tools and technologies, proteomic tools and technologies, medical devices, surgical devices and technologies); or 
assay ([0278] life science tools, genetic tools and technologies, proteomic tools and technologies, medical devices, surgical devices and technologies).

Claims 13-21 are essentially same as claims 1-8 and 11 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158